Exhibit 99.01 General Employment Enterprises, Inc., Oakbrook Terrace Tower, Suite 2200, Oakbrook Terrace, IL60181, (630) 954-0400 FOR IMMEDIATE RELEASE: February 14, 2012 COMPANY: General Employment Enterprises, Inc. CONTACT: Salvatore J. Zizza Chairman of the Board & Chief Executive Officer Phone: (630) 954-0400Fax: (630) 954-0595 E-mail: invest@genp.com General Employment Reports First Quarter Results for Fiscal 2012 OAKBROOK TERRACE, IL, February 14, 2012 - General Employment Enterprises, Inc. (NYSE Amex: JOB) reported consolidated net revenues for the first quarter ended December 31, 2011 of $12,780,000, up 114% from last year’s first quarter revenue of $5,972,000.The increase is primarily due to the acquisition of RFFG Cleveland, LLC and DMCC Staffing, LLC in November 2010 coupled with a 103% increase in direct hire placement services due to increased demand. The Company’s net income for the first quarter ended December 31, 2011 was $23,000 compared to$15,000 for the first quarter ended December 31, 2010. Commenting on the Company's performance, Salvatore J. Zizza, Chairman of the Board & CEO stated, “We are pleased to see continued improvement in our performance and we are excited about our future.While on target with our plans for continued expansion and growth, we invested in our business by increasing our sales force and provided intensified training as well.Our recent acquisitions proved to be rewarding and we will continue to evaluate candidates for future growth.As the economy continues to gain strength, we will be well positioned to meet the growing demands for our services.” Business Information General Employment Enterprises, Inc. (the “Company”) provides contract and placement staffing services for business and industry, primarily specializing in the placement of information technology, engineering, agricultural and accounting professionals.Effective November 1 2010, the Company and its wholly-owned subsidiary, Triad Personal Services, Inc an Illinois corporation, entered into an asset purchase agreement, with DMCC Staffing, LLC, an Ohio limited liability company (“DMCC”), RFFG of Cleveland, LLC, an Ohio limited liability company (“RFFG of Cleveland”), and Thomas J. Bean, for the purchase of certain assets of DMCC and RFFG of Cleveland, including customer lists, comprising DMCC and RFFG of Cleveland’s Industrial services business.DMCC and RFFG of Cleveland’s services business is operated from offices in Ohio and provides labor and human resource solutions, including temporary staffing, human resources and payroll outsourcing services, labor and employment consulting and workforce solution.In August of 2011, the Company purchased certain assets of Ashley Ellis, LLC, a professional staffing and placement business. Forward-Looking Statements The statements made in this press release which are not historical facts are forward-looking statements.Such forward-looking statements often contain or are prefaced by words such as “will” and “expect.” As a result of a number of factors, our actual results could differ materially from those set forth in the forward-looking statements. Certain factors that might cause our actual results to differ materially from those in the forward-looking statements include, without limitation, those factors set forth under the heading “Forward-Looking Statements” in our annual report on Form 10-K for the fiscal year ended September 30, 2011, and in our other filings with the SEC. General Employment is under no obligation to (and expressly disclaims any such obligation to) and does not intend to update or alter its forward-looking statements whether as a result of new information, future events or otherwise. Note Regarding Non-GAAP Financial Measures The company reports its financial results in accordance with U.S. generally accepted accounting principles (GAAP).Management believes that certain non-GAAP financial measures provide additional meaningful information regarding the Company’s performance.The non-GAAP financial measures should be viewed in addition to, and not as an alternative for, the Company’s reported results prepared in accordance with GAAP.In addition, because not all Companies use identical calculations, the non-GAAP financial measures included in this financial results release may not be comparable to similarly titled measures of other companies.Reconciliation of the non-GAAP financial measures to GAAP is provided. GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (In Thousands, Except Per Share) Three Months Ended December 31 Net revenues: Contract services $ $ Direct hire placement services Management services - Net revenues Cost of contract services Selling, general and administrative expenses Amortization of intangible assets 94 Income from operations 75 28 Interest expense 52 13 Net income $
